


110 HR 2159 IH: Rural Health Services Preservation Act

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2159
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Kind (for himself
			 and Mrs. McMorris Rodgers) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part C of title XVIII of the Social Security Act
		  to provide for a minimum payment rate by Medicare Advantage organizations for
		  services furnished by a critical access hospital and a rural health clinic
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Services Preservation Act
			 of 2007.
		2.Minimum payment
			 rate by Medicare Advantage organizations for services furnished by a critical
			 access hospital and a rural health clinic
			(a)In
			 generalSection 1857(e) of the Social Security Act (42 U.S.C.
			 1395w–27(e)) is amended by adding at the end the following:
				
					(4)Minimum payment
				rate for services furnished by a critical access hospital and a rural health
				clinicA contract under this section between an MA organization
				and the Secretary for the offering of an MA plan shall require the organization
				to provide for a payment rate under the plan for inpatient and outpatient
				critical access hospital services and rural health clinic services furnished to
				enrollees of the plan and for extended care services furnished by a critical
				access hospital under an agreement entered into under section 1883 to such
				enrollees (whether or not the services are furnished pursuant to an agreement
				between such organization and a critical access hospital or a rural health
				clinic) that is not less than—
						(A)the applicable
				payment rate established under part A or part B (which includes the payment of
				an interim rate and a subsequent cost reconciliation) with respect to the
				critical access hospital for such inpatient, outpatient, and extended care
				services or the rural health clinic for such rural health clinic services;
				or
						(B)if the critical
				access hospital or the rural health clinic determines appropriate, 103 percent
				of the applicable interim payment rate established under part A or part B with
				respect to the critical access hospital for such inpatient, outpatient, and
				extended care services or the rural health clinic for such rural health clinic
				services.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to Medicare Advantage contract years beginning on or
			 after January 1, 2008.
			
